Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.       In response to applicant's arguments, the recitation of the “an airborne particulate material flowing along a passage in a first direction within a mining environment” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Therefore, the rejection is still maintained as in the Final Rejection mailed on 09/23/21. 
            In the other words, please add the new limitation “measuring parameters of an airborne particulate material flowing along a passage in a first direction within a mining environment, the passage having two longitudinally spaced apart ends and transverse sides defined by one or more sidewalls” into the body of the claims in order to be considered.
 2.        Grounds for the rejection of claims are provided below as necessitated by amendment.
[AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image1.png
    1749
    1689
    media_image1.png
    Greyscale



Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 02/17/22 has been entered.

Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.          Claims 1, 5-7, 21, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056). Hereafter “Weinberger”.
            Regarding Claims 1, 21, Weinberger teaches a device for measuring parameters of a material flowing along a passage in a first direction, (the following figure 14, a material flowing along a passage in a first direction A), the passage having two longitudinally spaced apart ends and transverse sides defined by one or more sidewalls, (the following figure 14, has two ends, one end is near Injection valve 1405, the other end is near Waste 1407.  Wall of capillary 1406 is not different from sidewall), the device including:

            a beam projection element configured to project the laser beam transversely across the passage to irradiate the material within a measuring zone, (the following figure 14, beam B, the passage of the Capillary 1406), (please see the explanation in paragraph 4 above), the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage, (according to figure 14, the measuring zone is not different from the area of the Capillary 1406 illuminated by the laser beam B.  This area is perpendicular to the first direction A, and is greater than 50% of the width of the passage), (please see the explanation in paragraph 4 of the Final Rejection dated 09/23/21); 
            an optical imaging device positioned at a second location within or adjacent the passage and configured to capture images of backscattered light from material within the measuring zone, (the figure 14, Camera 1402 is not different from an optical imaging device, adjacent the passage in a first direction A), (please see the explanation in paragraph 3 of the Final Rejection dated 09/23/21); and
a processor in communication with the optical imaging device and configured to process the captured images and perform a multiple particle scattering analysis to determine parameters of the material through the passage, (abstract, [0029, 0064, 0075, 0077].  Note: cell is not different from particle).

[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)]
    PNG
    media_image2.png
    1881
    1817
    media_image2.png
    Greyscale


            Regarding Claim 5, Weinberger teaches a camera having a two dimensional array of photosensitive pixels, ([0068]).

            Regarding Claim 6, Weinberger teaches the parameters include a volumetric flow rate of the material through the passage, ([0072, 0075, 0087]). 



Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claims 2-4, 8, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Nakano et al. (U.S. Pat. No. 6,778,272). Hereafter “Weinberger”, “Nakano”.
            Regarding Claims 2, 3, Weinberger teaches all the limitations of claim 1 as stated above except for the beam projection element includes a lens adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially elongated beam, and a mirror adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially elongated beam.  Nakano teaches the beam projection element includes a lens adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially 

            Regarding Claim 4, Weinberger teaches all the limitations of claim 1 as stated above except for the beam projection element is a scanning mirror adapted to angularly steer the laser beam in a transverse dimension through the measuring zone.  Nakano teaches the beam projection element is a scanning mirror adapted to angularly steer the laser beam in a transverse dimension through the measuring zone, (Figure 1, galvano mirror 25). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a lens in order to steer the laser beam. 

            Regarding Claim 8, Weinberger teaches all the limitations of claim 1 as stated above except for a particle size distribution of the material within the measuring zone.  Nakano teaches a particle size distribution of the material, (abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a particle size distribution of the material in order to detect a specific information of the material. 

            Regarding Claim 12, Weinberger all the limitations of claim 1 as stated above except for determining one or more of an angular dependence, amplitude dependence, wavelength dependence and polarization of the backscattered light.  Nakano teaches determining one or more of an angular dependence, amplitude dependence, wavelength dependence and polarization of .

10.          Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Schneider et al. (U.S. Pub. No. 2018/0195945). Hereafter “Weinberger”, “Schneider”.
            Regarding Claim 9, Weinberger teaches all the limitations of claim 1 as stated above except for a Mie scattering model to the captured images to extract the parameters of the material through the passage.  Schneider teaches a Mie scattering model to the captured images to extract the parameters of the material through the passage, ([0040, 0104]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a Mie scattering model in order to detect implement imaging efficiently.

11.          Claims 10-11, 13-16, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Zhao et al. (U.S. Pub. No. 2015/0346101). Hereafter “Weinberger”, “Zhao”.
            Regarding Claim 10, Weinberger teaches all the limitations of claim 1 as stated above except for a Rayleigh scattering model to the captured images to extract the parameters of the material through the passage.  Zhao teaches a Rayleigh scattering model to the captured images, ([0013, 0022]). It would have been obvious to one having ordinary skill in the art at the time of 

   Regarding Claims 11, 13-15, Weinberger teaches all the limitations of claim 1 as stated above except for a linear intensity model to the captured images, the laser source is tunable to selectively vary the frequency of the laser beam, a pulsed laser beam, a plurality of laser sources, each configured to generate a laser beam at different respective frequencies.  The modification involves only routine skill and well known in the art.

            Regarding Claim 16, 18-19, Weinberger teaches all the limitations of claim 1 as stated above except for a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, Raman spectroscopy.  Zhao teaches a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, ([0018], claim 6), Raman spectroscopy, ([0011]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, and Raman spectroscopy in order to detect implement imaging efficiently.

Other References
12.	Schneider et al. (U.S. Pub. No. 2018/0195945) also teaches the limitation “to project the laser beam transversely across the passage to irradiate the material within a measuring zone, the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage”, ([0089], figure 5, fluidic channel 103, object 106, light 107).
              Mitchell et al. (Pub. No. 2009/0219530) also teaches the limitation “to project the laser beam transversely across the passage to irradiate the material within a measuring zone, the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage”, ([0054], figure 2A, beam 210, particle 240, flow cell 220).

Allowable Subject Matter
13.          Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.            The allowable Subject matter for claim 17 was indicated in office Action mailed on 03/18/21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 9, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877